DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites the limitation "said additional" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 6 recites the limitation "said additional" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 8 recites the limitation "said additional" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation "said additional" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 and 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 10, 14, 18-25, 27-28 and 32-33 of U.S. Patent No. 10,478,519. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both the present application and the patented reference recite an article-of-manufacture comprising a multi-layer, suturable and/or stapleable matrix, said matrix comprising at least one layer of an elastic polymer material characterized by a recovery of at least 75%, at least one layer of viscoelastic polymeric material, wherein said layer of viscoelastic polymeric material is characterized by at least one of 
a) a storage shear modulus (G’) in a range of from 0.01 to 10 MPa, at a temperature of 10 °C and frequency of 0.1 Hz;
b) a loss shear modulus (G”) in a range of from 0.0001 to 2 MPa, at a temperature of 10 °C and frequency of 0.1 Hz;
c) a glass transition temperature and/or melting point of said viscoelastic polymeric material which is at a temperature below 40 °C; and
d) a loss tangent (G’/G’) at a temperature of 10 °C and frequency of 0.1 Hz which is in a range of from 0.02 to 1, and wherein said layer of an elastic polymeric material is characterized by at least one of:
a) an elastic modulus in a range of from 1 kPa to 10 MPa, as determined in accordance with ASTM international standard D882-12;
b) an elongation at failure in a range of at least 100 %; and
c) a glass transition temperature and/or melting point of said elastic polymeric material which is at a temperature above 40 °C.

	The claims in both the present application and the patented reference recite at least one layer of an elastic polymeric material is in a form of a porous layer of electrospun fibers.

	The claims in both the present application and the patented reference recite that at least one layer of an elastic polymer material is characterized by porosity of 50%.

	The claims in both the present application and the patented reference recite that the suturable and/or stapleable matrix is capable of self-recovery.

	The claims in both the present application and the patented reference recite a method of repairing and/or substituting a biological tissue comprising contacting the biological tissue with the article-of-manufacture thereby repairing and/or substituting the biological tissue.

	The claims in both the present application and the patented reference recite a process for preparing the article-of-manufacture, the process comprising forming at least one layer of an elastic polymeric, at least one layer or polymeric viscoelastic layer, by continuous electrospinning.

	The claims in both the present application and the patented reference recite a process comprising placing at least one layer of viscoelastic polymeric material parallel to at least one layer of an elastic polymeric material, and pressing the at least one layer of elastic polymeric material, and at least one layer of viscoelastic polymeric material together thereby forming an article-of-manufacture.

	The patented reference recites an elastic polymeric material.  Applicant’s claim of a tissue adhesive layer does not provide any structure different from the elastic polymeric layer as recited in claim 2.

	The patented reference recites at least one layer of viscoelastic polymeric material is interposed between two layers of elastic polymeric material.  Examiner is corresponding the other elastic polymeric material as the additional layer as recited in claim 3.

	The patented reference teaches the claimed invention but fails to teach that the article-of-manufacture is characterized by adhesion strength in the range of from 10 to 30 kPa as recited in claim 7.  It is reasonable to presume that the adhesion strength is inherent to the patented reference.  Said presumption is based on the recitation of an article-of-manufacture comprising a multi-layer, suturable and/or stapleable matrix, said matrix comprising at least one layer of an elastic polymer material characterized by a recovery of at least 75%, at least one layer of viscoelastic polymeric material, wherein said layer of viscoelastic polymeric material is characterized by at least one of 
a) a storage shear modulus (G’) in a range of from 0.01 to 10 MPa, at a temperature of 10 °C and frequency of 0.1 Hz;
b) a loss shear modulus (G”) in a range of from 0.0001 to 2 MPa, at a temperature of 10 °C and frequency of 0.1 Hz;
c) a glass transition temperature and/or melting point of said viscoelastic polymeric material which is at a temperature below 40 °C; and
d) a loss tangent (G’/G’) at a temperature of 10 °C and frequency of 0.1 Hz which is in a range of from 0.02 to 1, and wherein said layer of an elastic polymeric material is characterized by at least one of:
a) an elastic modulus in a range of from 1 kPa to 10 MPa, as determined in accordance with ASTM international standard D882-12;
b) an elongation at failure in a range of at least 100 %; and
c) a glass transition temperature and/or melting point of said elastic polymeric material which is at a temperature above 40 °C by the patented reference.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786